Title: To George Washington from Samuel Huntington, 8 November 1780
From: Huntington, Samuel
To: Washington, George


                        
                            sir,
                            Philada November 8. 1780
                        
                        Your Excellency will receive herewith enclosed, the Copy of an Act of Congress of the 3. Instant, expressing
                            the high Sense they entertain of the virtuous & patriotic Conduct of John Pualding Paulding,
                            David Williams & Isaac Van wert, and granting to each of them a Pension of two hundred Dollars during Life, with a
                            silver Medal to be delivered to each of them by your Excellency, so soon as they can be procured by the Board of War.
                        I have also enclosed three other Copies of the above mentioned Act of Congress, which you will please to
                            transmit to those three worthy Militia Men above named. I have the Honor to be &c. &c.
                        
                            S. H.
                        
                    